Citation Nr: 1700213	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen, or whether official service department records have been received to reconsider, a claim for entitlement to service connection for a right hand disability (also claimed as knots, right hand).

2.  Whether new and material evidence has been received to reopen, or whether official service department records have been received to reconsider, a claim for entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen, or whether official service department records have been received to reconsider, a claim for entitlement to service connection for an upper back disability.

4.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left knee.

5.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease with chondromalacia patella of the right knee.
REPRESENTATION

Veteran represented by:	Attorney Virginia Girard-Brady


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, September 2009, and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Right Hand Disability

The Veteran claims he has a right hand condition (described as knots in his hand), due to exposure to radiation during service.  The Veteran has asserted throughout the record that he worked with nuclear weapons during his active military service and that he was possibly exposed to radiation.

In an August 2015 brief, the Veteran's attorney indicated that the Veteran served in Turkey in 1981 and submitted an internet article confirming that Turkey has hosted U.S. tactical nuclear weapons since as early as 1961.  The Veteran's attorney requested that the Veteran's claim be remanded for further development, to include obtaining his service personnel records.  The Veteran's service personnel records associated with the evidence before the Board consist of only six pages.  Given that he served over thirteen years of active duty service, the Board concludes that his service personnel records are incomplete.  The Veteran's complete service personnel records may contain information regarding his military service and whether he was exposed to ionizing radiation, and therefore, these records must be requested on remand.

Upper Back and Lower Back

The Veteran has also asserted that he has a lower back disability caused by service.  Additionally, he has identified two injuries he sustained during active duty service which he feels may have caused a current upper or lower back disability.

In his original March 1989 claim for service connection for a back disability and in a September 1989 statement, the Veteran reported being hospitalized for two days for a back injury at Darnell Army Hospital in Fort Hood, Texas.  Service treatment records confirm the Veteran injured his back in December 1987 and that he sought emergency care treatment.  The Board notes that inpatient clinical records, such as hospitalization records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage and are kept separately from a Veteran's service treatment records.  The record reflects that VA has not attempted to obtain these records, and on remand, the AOJ must attempt to obtain these records from the NPRC, and any other appropriate records repositories.

The Veteran's service treatment records also reflect that the Veteran injured himself in approximately November 1980, resulting in separated pelvic bones.  He was put on a physical profile for 60 days thereafter and was required to use crutches.  The Veteran's service treatment records do not contain any information about the actual injury the Veteran experienced, but records reflect he was stationed at Fort Polk, Louisiana at the time.  Given that the evidence reflects his pelvic bones were actually separated and that he required the use of crutches, the Board finds it is probable that he was hospitalized following this injury.  Accordingly, on remand the AOJ must request attempt to obtain outstanding clinical records from all military hospitals located at Fort Polk in Louisiana, by contacting the NPRC and any other appropriate records repositories.

Bilateral Knees

The Veteran was most recently afforded a VA examination to assess the severity of his service-connected bilateral knee disabilities in October 2012.  Recently, the U.S. Court of Appeals for Veterans Claims determined that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The October 2012 examination report does not contain all the required range of motion testing, and the medical professional who conducted the examination did not indicate that he or she was unable to conduct the required testing.  Accordingly, a new examination is required.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should also be completed, to include all VA treatment records dated from May 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records dated from May 2014 to the present.

2. Contact all appropriate records repositories to obtain:

* The Veteran's complete service personnel records;

* Clinical hospitalization records from any military hospitals located in Fort Hood, Texas dated in December 1987; and

* Clinical hospitalization records from any military hospitals located in Fort Polk, Louisiana dated November 1980 through January 1981.

Separately stored clinical hospitalization records must be specifically requested from the NPRC.

The AOJ must also make as many requests as are necessary to obtain these records and may only cease to do so when the Federal department or agency advises the AOJ that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2016).  All efforts to locate these records must be documented in writing and associated with the evidence of record.

If the AOJ concludes that any of the above identified records do not exist or that further attempts to obtain them would be futile, the AOJ must provide the Veteran with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2016). 

3. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected bilateral knee disabilities.  The examination results should be recorded using the most recent version of the Knee and Lower Leg Conditions Disability Benefits Questionnaire.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct any of the required testing, he or she must explain why this is so.  

The examiner must provide a rationale for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4. The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5. The examination report must be reviewed by the AOJ to ensure the examiner provides all information required for rating purposes.  If the examination report is missing any required information, corrective action must be taken.

6. Following completion of the above, the AOJ should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

